            Case 3:15-cv-01520-JAM Document 71-4 Filed 12/11/19 Page 1 of 2
                                                                                Pl.Ex. 3

                                        Sheet1

Pl. Ex. 3
                                            Payment date         Payment amt

                                                 05/24/18          -$3,509.71
                                                 06/18/18          -$3,509.71
                                                 07/19/18          -$3,509.71
                                                 08/30/18          -$3,524.76
                                                 09/24/18          -$3,524.76
                                                 10/19/18          -$3,524.76
                                                 11/19/18          -$3,509.71
                                                 12/27/18          -$3,524.76
                                                 02/07/19          -$3,524.76
                                                 06/25/19          -$3,509.71
                                                 06/25/19          -$3,509.71
                                                 10/03/19          -$1,000.00




                                        Page 1
          Case 3:15-cv-01520-JAM Document 71-4 Filed 12/11/19 Page 2 of 2


                                      Sheet1


Amount due
  $84,233.05
  $80,723.34
  $77,213.63
  $73,703.92
  $70,179.16
  $66,654.40
  $63,129.64
  $59,619.93
  $56,095.17
  $52,570.41
  $49,060.70
  $45,550.99
  $44,550.99




                                      Page 2
